542 Pa. 112 (1995)
665 A.2d 1161
COMMONWEALTH of Pennsylvania, Respondent,
v.
David CIPTAK, Petitioner.
Supreme Court of Pennsylvania.
October 11, 1995.


*113 ORDER

PER CURIAM:
The Petition for Allowance of Appeal is GRANTED. Petitioner asserts that trial counsel was ineffective for failing to object to the trial court's imposition of the costs of prosecution without first determining petitioner's ability to pay pursuant to Pa.R.Crim.P. 1407(c). In the instant matter, trial counsel and appellate counsel are both members of the same public defender's office. As a general rule, a public defender may not argue the ineffectiveness of another member of the same public defender's office since appellate counsel, in essence, is deemed to have asserted a claim of his or her own ineffectiveness. See Commonwealth v. Shannon, 530 Pa. 279, 285-286, 608 A.2d 1020, 1023 (1992). When appellate counsel asserts a claim of his or her own ineffectiveness, the case should be remanded so that new counsel may be appointed except (1) where, it is clear from the record that counsel was ineffective or (2) where it is clear from the record that the ineffectiveness claim is meritless. Commonwealth v. McBee, 513 Pa. 255, 261, 520 A.2d 10, 13 (1986). Here, trial counsel's reason for not objecting to the trial court's imposition of costs of prosecution cannot be gleaned from the record.
Accordingly, the order of the Superior Court affirming the trial court's imposition of the costs of prosecution is hereby REVERSED. The matter is REMANDED to the Court of Common Pleas of Allegheny County for the appointment of new counsel and an evidentiary hearing is hereby ordered to resolve the ineffectiveness claim.
MONTEMURO, J., is sitting by designation.